Title: David Bailie Warden to Thomas Jefferson, 12 May 1818
From: Warden, David Bailie
To: Jefferson, Thomas


          
            Dear Sir,
            Paris,
12 may, 1818—
          
          I have the pleasure of sending you by Captain Corran bound to newyork, a small parcel containing some pamphlets, catalogues of Books, and a file of a french newspaper—the annales des Politiques—If you will send me a list of the Books which you wish to have, I think that I could procure them for you a great deal cheaper than if furnished by any Bookseller, especially if you can allow some months for their collection. Owing to the late political changes the sales of private Libraries are frequent, and sometimes Books can be purchased at a low rate.—I have sold the ms of my account of the united states, in England and in France on very advantageous terms, and I feel less anxious concerning an american edition. Some of my friends at newyork and Philadelphia have written to me to dissuade me from this project, and have pointed out difficulties and circumstances of an unpleasant kind connected with every plan of subscription, of which I was not aware. Yesterday Professor Pictet called on me on his way to England, and informed me that mr. Terill is well, and that he is very much pleased with his progress.—with respect to mr. and mrs Randolph, I am, dear Sir, very devotedly
          
            your obliged Servt
            D. B. Warden
          
        